                                  Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 1 of 38
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
KEVIN LANGNER                                                                                               TARGET CORPORATION, et al.

    (b) County of Residence of First Listed Plaintiff             Montgomery                                  County of Residence of First Listed Defendant                 Hennepin
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Matthew A. Luber, Esq.
McOmber McOmber & Luber, P.C.
39 E. Main Street, Marlton, NJ 08053, 856-985-9800

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                           and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF          DEF                                           PTF      DEF
          Plaintiff                             (U.S. Government Not a Party)                        Citizen of This State         ’ 1          ’ 1       Incorporated or Principal Place       ’ 4    ’ 4
                                                                                                                                                            of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2       ’    2   Incorporated and Principal Place    ’ 5     ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3       ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                            BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product                 Product Liability      ’ 690 Other                                  28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                    ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                           Injury Product                                                      New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                   Liability                                                     ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY                        LABOR                        SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud             ’ 710 Fair Labor Standards             ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending               Act                             ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability         ’ 380 Other Personal          ’ 720 Labor/Management                 ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage                Relations                       ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’ 740 Railway Labor Act                ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -               Product Liability       ’ 751 Family and Medical                                                ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                        ’ 891 Agricultural Acts
        REAL PROPERTY                     CIVIL RIGHTS                  PRISONER PETITIONS           ’ 790 Other Labor Litigation             FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights          Habeas Corpus:              ’ 791 Employee Retirement              ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                    ’ 463 Alien Detainee                Income Security Act                    or Defendant)                    Act
’   230 Rent Lease & Ejectment       ’   442 Employment                ’ 510 Motions to Vacate                                              ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                        Sentence                                                             26 USC 7609                ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations            ’ 530 General                                                                                               Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -    ’ 535 Death Penalty                 IMMIGRATION                                                             Agency Decision
                                             Employment                  Other:                      ’ 462 Naturalization Application                                        ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -    ’ 540 Mandamus & Other        ’ 465 Other Immigration                                                       State Statutes
                                             Other                     ’ 550 Civil Rights                  Actions
                                     ’   448 Education                 ’ 555 Prison Condition
                                                                       ’ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                     ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                      Litigation -
                                                                                                                                (specify)                Transfer                         Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           29 U.S.C. 2601, (“FMLA”), and 42 U.S.C. § 12101, et seq (“ADA”)
VI. CAUSE OF ACTION Brief description of cause:
                                           Plaintiff is alleging disability discrimination and FMLA violations.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                  greater than $75,000                               JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                              DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
01/27/2021
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                             MAG. JUDGE
                           Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 2 of 38
                                                            UNITED STATES DISTRICT COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                                    Lansdale, Pennsylvania,
Address of Plaintiff: ______________________________________________________________________________________________
                                                    Minneapolis, Minnesota
Address of Defendant: ____________________________________________________________________________________________
                                                               Philadelphia, Pennsylvania
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /      is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           01/27/2021
DATE: __________________________________                                     Must sign here
                                                             __________________________________________                                        309323
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

¨      1.     Indemnity Contract, Marine Contract, and All Other Contracts                  ¨    1.    Insurance Contract and Other Contracts
¨      2.     FELA                                                                          ¨    2.    Airplane Personal Injury
¨      3.     Jones Act-Personal Injury                                                     ¨    3.    Assault, Defamation
¨      4.     Antitrust                                                                     ¨    4.    Marine Personal Injury
¨      5.     Patent                                                                        ¨    5.    Motor Vehicle Personal Injury
¨      6.     Labor-Management Relations                                                    ¨    6.    Other Personal Injury (Please specify): _____________________
¨      7.     Civil Rights                                                                  ¨    7.    Products Liability
¨      8.     Habeas Corpus                                                                 ¨    8.    Products Liability – Asbestos
¨      9.     Securities Act(s) Cases                                                       ¨    9.    All other Diversity Cases
¨      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
¨      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

      Matthew A. Luber, Esq.
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

       ¨      Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

       ¨      Relief other than monetary damages is sought.


           01/27/2021
DATE: __________________________________                                   Sign here if applicable
                                                             __________________________________________                                        309323
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
           Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 3 of 38

                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FORM
                                                  :                          CIVIL ACTION
  Kevin Langner                                   :
                       v.                         :
                                                  :
  Target Corporation, et al.                      :                          NO.
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )
(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )
(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )
(f) Standard Management – Cases that do not fall into any one of the other tracks.                   ( X)


January 27, 2021               Matthew A. Luber, Esq.              Plaintiff, Kevin Langner
Date                              Attorney-at-law                       Attorney for
856-985-9800                   856-263-2450                           mal@njlegal.com

Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02
        Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 4 of 38




                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

 KEVIN LANGNER,

                             Plaintiff,                       CIVIL ACTION NO.:

                      v.
                                                         JURY TRIAL DEMANDED
 TARGET CORPORATION, REED
 GROUP, and MARQUITA JOHNSON,

                                Defendants.



                                           COMPLAINT

       Plaintiff Kevin Langner (“Plaintiff”), hereby files this Complaint against Defendants

Target Corporation (“Defendant Target”), Reed Group (“Defendant Reed”), and Defendant

Marquita Johnson (“Defendant Johnson”) (collectively “Defendants”), alleges as follows:

                                          INTRODUCTION

       1.      This case concerns an employer focusing on its bottom-line and turning its back on

an employee at the time the employee needed the encouragement, support, and employer-based

medical insurance the most. With a newborn child at home and his 3-year-old son having been

diagnosed with Leukemia, Plaintiff took approved leave and short-term disability pursuant to

Defendant Target’s internal policy as an accommodation for a disability. Inexplicably, while the

Plaintiff was out on the approved leave and while his son was in the hospital receiving critical live-

saving treatment to fight a deadly cancer, Defendants suddenly and pretextually terminated

Plaintiff’s employment. Even worse, without an investigation or even discussing the matter with

Plaintiff, Defendants purported to terminate Plaintiff because did not give one of his subordinates

a last “warning” during a disciplinary matter that occurred months prior.


                                                  1
            Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 5 of 38




        2.      In reality, Defendants discriminated and retaliated against Plaintiff because of his

disability; they retaliated against him for taking federally protected leave and for requesting a

reasonable workplace accommodation; they failed to participate in the interactive process at all,

let alone in good faith; they interfered with his federally protected, and company approved leave;

and they summarily terminated his employment under false pretense, all of which is in violation

of the Family and Medical Leave Act, 29 U.S.C. 2601, (“FMLA”), Americans with Disabilities

Act, 42 U.S.C. § 12101, et seq (“ADA”), and the Pennsylvania Human Relations Act, 43 P.S. §§

951-963 (“PHRA”). Defendants conduct not only is shameful, it is against the law. Claimant

accordingly brings this Complaint.

                                            PARTIES

        3.      Plaintiff is an individual residing at 1305 Oak Circle, Lansdale, Pennsylvania,

19446. At all relevant times, Plaintiff was employed by Defendant Target as an Executive Team

Lead at the Target store located at 11000 Roosevelt Blvd, Philadelphia, Pennsylvania 19116.

        4.      Defendant Target is headquartered in Minneapolis, Minnesota.          At all times

relevant hereto, Plaintiff worked at Defendant Target’s location at 11000 Roosevelt Blvd,

Philadelphia, Pennsylvania 19116.       At all times relevant here to, Defendant Target is an

“employer” as defined by the FMLA and ADA.

        5.      Defendant Reed is headquartered in Westminster, Colorado. At all times relevant

hereto, Defendant Reed group administered and supported Defendant Target’s leaves of absence

policies.

        6.      At all times relevant hereto, Defendant Johnson is an individual employed by

Defendant Target as a Human Resources Business Partner.            This claim is brought against

Defendant Johnson in her individual capacity and/or as an agent or servant of Defendant Target.



                                                 2
          Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 6 of 38




                                  JURISDICTION AND VENUE

         7.     The causes of action which form the basis of this matter arise under FMLA, the

ADA, and the PHRA.

         8.     This District Court has jurisdiction over Count I (FMLA) pursuant to 29 U.S.C.

§2601.

         9.     The District Court has supplemental jurisdiction over Count II (ADA) pursuant to

42 U.S.C. §12101, et seq.

         10.    The District Court has supplemental jurisdiction over Counts III and IV (PHRA)

pursuant to 28 U.S.C. §1367.

         11.    Venue is proposed in the District Court under 28 U.S.C. §1391(b) and 42 U.S.C. §

2000(e)-5(f).

         12.    The unlawful acts and practices of Defendant Target were committed within or

upon the direction of Defendant Target’s agents, servants, employees and/or representatives within

the Commonwealth of Pennsylvania and within this District.

         13.    On or about April 23, 2020, Plaintiff filed a Charge of Discrimination with the

Equal Employment Opportunity Commission (“EEOC”) and cross-filed with the Pennsylvania

Human Relations Commission (“PHRC”). Attached as Exhibit “A” is a true and correct copy of

Plaintiff’s Charge of Discrimination.

         14.    On or about December 11, 2020, the EEOC issued Plaintiff a Notice of Right to

Sue. Attached as Exhibit “B” is a true and correct copy of Plaintiff’s Notice of Right to Sue.

                             FACTS COMMON TO ALL CLAIMS

         15.    Plaintiff repeats each and every allegation set forth above as if set forth fully herein

at length.



                                                   3
           Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 7 of 38




          16.   Defendant Target is a general merchandise retailer with stores in all fifty (50) U.S.

states and the District of Columbia.

          17.   Defendant Target employees over 350,000 team members.

          18.   Defendant Target has 1,871 stores in the United States.

          19.   Defendant Target boasts that, “Our team members are the heart of Target’s

business, so we invest in opportunities to grow in their careers, take care of themselves and their

families, and make a difference for our guests and their communities.”

          20.   Despite this claim to help its team members “take care of themselves and their

families,” Defendant Target pretextually terminated Plaintiff’s employment while Plaintiff was

out on leave for his own medical condition related to the anxiety and mental health issues that had

arisen after his oldest child had been diagnosed with Leukemia.

          21.   In fact, Plaintiff’s son had just spent seven (7) days in the hospital as a result of the

Leukemia when Plaintiff was advised that his employment had been terminated.



                         Plaintiff’s Employment with Target--Generally

          22.   Plaintiff had been employed with Defendant Target for approximately eleven years

prior to his termination.

          23.   Plaintiff had been employed at the Target located at 11000 Roosevelt Blvd,

Philadelphia, Pennsylvania 19116, since approximately November 2018.

          24.   At the time of Plaintiff’s termination, he was employed as an Executive Team Lead

with a salary of approximately $75,000 per year.

          25.   Plaintiff obtained his medical benefits, for himself and his family, from Defendant

Target.



                                                   4
           Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 8 of 38




       26.     Plaintiff was an excellent employee with positive reviews and no disciplinary

history.

       27.     In July 2019, Plaintiff’s wife gave birth to their second child. Plaintiff took four

weeks of paid leave per Defendant Target’s policy and took FMLA leave, although he did not take

all of the twelve (12) weeks allotted to him pursuant to the FMLA.

       28.     Later that summer, in August 2019, Plaintiff’s oldest son was diagnosed with

Leukemia. As a result, Plaintiff’s son began intensive treatment, including (1) surgery under

general anesthesia for insertion of a central line, (2) bone marrow aspirations and lumbar punctures

under general anesthesia and sedation, (3) oral, subcutaneous, intravenous, and intrathecal

chemotherapy, (4) steroids, (5) antibiotics, (6) physical therapy, and (7) platelet and blood

transfusions. Plaintiff’s son has outpatient treatment one (1) to two (2) times per week, has had

fourteen (14) days of inpatient care and two (2) emergency department visits.

       29.     In early November 2019, Plaintiff was tasked with disciplining a subordinate

because the subordinate used inappropriate language around customers. Pursuant to Defendant

Target policy, Plaintiff gave the subordinate a final warning.

       30.     Plaintiff met with the subordinate in Plaintiff’s office to discuss the discipline and

the final warning. As a result of receiving the final warning, the subordinate became angry and

yelled, once again using inappropriate language.

       31.     Plaintiff documented the meeting in Defendant’s Target internal system, known as

Workday.

       32.     As a result of the subordinate’s reaction to the meeting, the discipline and the final

warning, Plaintiff also advised his manager, Nora Kelly (“Ms. Kelly”), about what transpired

during Plaintiff’s meeting with the subordinate. Ms. Kelly requested that Plaintiff write up a



                                                 5
           Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 9 of 38




description of the subordinate’s reaction. As such, Plaintiff drafted an email describing what

happened during the meeting with the subordinate and emailed it to Ms. Kelly and Eve Brightcliffe,

a human resources representative for Defendant Target.

          33.   Shortly thereafter, the subordinate was terminated for once again using

inappropriate language in front of customers.        The subordinate was terminated by another

employee of Defendant Target.

          34.   Upon information and belief, the subordinate filed a complaint with Defendant

Target after his termination.

          35.   Upon information and belief, the subordinate alleged that he was never advised of

the final warning and never had a meeting with Plaintiff.

          36.   Sometime in November 2019, after the subordinate’s termination, Ms. Kelly

approached Plaintiff and asked Plaintiff if he did in fact meet with the subordinate and give him a

final warning. Plaintiff advised Ms. Kelly that he had in fact met with the subordinate and

reminded her that he had emailed her about the subordinate’s angry reaction to the meeting.

          37.   Plaintiff was not questioned any further regarding the meeting with the subordinate

and was not advised that there were any issues with the subordinate’s termination.

                Plaintiff Requests Leave of Absence As An Accommodation For
                                  His Own Medical Condition

          38.   Subsequently, at the end of November 2019, Plaintiff requested and was given a

leave of absence as an accommodation due to the anxiety and stress he suffered from as a result of

his son’s Leukemia and subsequent treatment.

          39.   The request for leave was granted.

          40.   His child’s sickness and treatment caused him great anxiety and mental health

issues.

                                                 6
         Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 10 of 38




         41.   Plaintiff’s leave commenced on November 25, 2019. He was initially approved for

leave through February 28, 2020. Plaintiff took the remainder of his FMLA leave that was not

used for the birth of his child. After the FMLA leave expired in or around December 28, 2019,

Plaintiff took some of the 150 days of short-term disability offered by Defendant Target. In fact,

had Plaintiff taken all of the leave and time off through February 28, 2020, he would still have had

approximately seventy-six (76) days of short-term disability leave remaining.

         42.   Throughout the time Plaintiff was out on leave, he was in communication with

representatives from Defendant Reed and the Target Leave and Disability Team regarding his

leave.

                            Plaintiff Finds Out He Was Terminated

         43.   Despite having been out of work on a leave of absence since November 25, 2019,

Plaintiff was not contacted by anyone from Defendant Target until the week of February 3, 2020.

During that week, Plaintiff received three (3) phone calls from Defendant Johnson. She left two

(2) voicemails simply asking Plaintiff to call her back. There was no other information provided

in the voicemails or any indication as to why Defendant Johnson was calling Plaintiff. Nothing in

the voicemails led Plaintiff to believe that there were any issues with his employment, that he was

under any type of investigation or that he was going to be terminated.

         44.   However, due to the serious medical issues with his son, Plaintiff did not

immediately return the phone calls. In fact, Plaintiff’s son was subsequently admitted to the

hospital on February 10, 2020 and was in the hospital until February 16, 2020. During that time,

Plaintiff’s son was admitted to the hospital for fevers and possible infection. His blood count

(CBC) was low, specifically his white blood cells (WBC) and absolute neutrophil count (ANC).




                                                 7
        Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 11 of 38




During his time inpatient, he received several platelet and blood transfusions and was put on

antibiotics.

        45.     This was an extremely stressful, anxiety-inducing, depressing and emotionally

exhausting time for Plaintiff and his family.

        46.     On or about February 15th or 16th, 2020, Plaintiff logged into his leave account.

The account contained a notification that Plaintiff had until April 21, 2020 to apply for COBRA

benefits. Moreover, Plaintiff noted that his return date had been changed from February 28, 2020

to February 9, 2020 and he was listed as having been terminated from employment with Defendant

Target on February 11, 2020.

        47.     Obviously, Plaintiff was very concerned and extremely upset because his family’s

medical benefits were through Defendant Target. Given the fact that his son has Leukemia and

had just spent six (6) days in the hospital, Plaintiff immediately tried to figure out what had

occurred and why his account indicated that he had been terminated.

        48.     On or about February 16, 2020, after having viewed the new information on his

leave site, and after Plaintiff’s son was released from the hospital, Plaintiff returned Defendant

Johnson’s calls. However, she did not answer and Plaintiff left her a message asking for a call

back.

        49.     Plaintiff then reached out to Defendant Reed. However, Defendant Reed did not

have much information regarding the change in his employment status to terminated or the change

to his return to work date.

        50.     On February 17, 2020, Defendant Johnson returned Plaintiff’s call. She told

Plaintiff that she had called “like five (5) times” and sent several letters prior to February 11, 2020,

Plaintiff’s termination date. In fact, as explained above, Defendant Johnson only called three (3)



                                                   8
        Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 12 of 38




times, during a very difficult time in Plaintiff’s life, and provided no information regarding what

the calls were about in the voicemails. Defendant Johnson’s assertions were not only false, they

were completely unreasonable and not made in good faith.

       51.       Moreover, the only letter received by Plaintiff from Defendant Johnson was dated

February 11, 2020, so Plaintiff did not receive it until AFTER the effective date of his termination.

See Exhibit A.

       52.       During the February 17, 2020 telephone conversation with Defendant Johnson, she

advised Plaintiff that his employment had been terminated because their investigation into the

termination of the subordinate revealed that Plaintiff never met with the subordinate or told the

subordinate about the final warning. This assertion, too, was completely false.

       53.       Defendant Johnson explained to Plaintiff that she based her decision on a review of

surveillance videos. However, Defendant Johnson never confirmed with Plaintiff the date of his

meeting with the subordinate about the final warning. Additionally, upon information and belief,

there are no surveillance cameras in the office where the meeting took place.

       54.       Plaintiff’s termination occurred just weeks after his FMLA leave ended and while

he was still out on an approved leave as an ADA accommodation for his disability.

       55.       Plaintiff’s termination was pretextual and in retaliation for taking FMLA leave and

requesting an ADA accommodation.

       56.       Plaintiff was never interviewed by Defendant Johnson or any other human

resources representative. Even though Defendant Johnson alleges she reviewed surveillance

videos and that the videos failed to show Plaintiff meeting with the subordinate, she failed to ask

Plaintiff when the meeting with the subordinate occurred.           Therefore, it is unclear what




                                                  9
        Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 13 of 38




surveillance videos Defendant Johnson referred to and whether she was even looking at the correct

date and time.

        57.      Upon information and belief, Defendant Johnson has previously harassed

employees who have been out on approved leave.

 Plaintiff Contacts Defendant Target’s Human Resources Operating Center And Requests
                          An Investigation Into His Termination

        58.      After speaking with Defendant Johnson, on February 17, 2020, Plaintiff contacted

Defendant Target’s employee hotline to request an investigation into his discriminatory and

retaliatory investigation.

        59.      Plaintiff was advised that an investigation would be conducted and he would be

contacted in approximately one week with the results. Plaintiff did receive a call from a case

manager requesting more information.         However, Plaintiff was never formally interviewed

regarding his complaint.

        60.      On March 10, 2020, Plaintiff was advised that his termination was upheld.

        61.      As a result of Defendants’ discriminatory and retaliatory actions, Plaintiff has lost

his income, which is needed to care for his family. Plaintiff has also lost his medical benefits,

which are necessary for the care of his family, most importantly, for the treatment and care of his

oldest son’s cancer.

        62.      As a result of Defendants’ discriminatory and retaliatory actions, Plaintiff has

suffered severe emotional distress, including, but not limited to, stress, anxiety, mental anguish

and dysfunction and sleeplessness. Additionally, Plaintiff has suffered physical issues, including

stomach issues, reflux and back problems.




                                                  10
        Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 14 of 38




                                     COUNT I
                 VIOLATION OF THE FAMILY MEDICAL LEAVE ACT -
                       INTERFERENCE AND RETALIATION
                               (As to all Defendants)

        63.    Plaintiff repeats each and every allegation set forth above as if set forth fully herein

at length.

        64.    The FMLA provides certain employees with up to 12 weeks of unpaid, job-

protected leave per year.

        65.    Defendant Target at all times relevant hereto, employs fifty (50) or more

employees.

        66.    Upon information and belief, Defendant Reed at all times relevant hereto, employs

fifty (50) or more employees.

        67.    Plaintiff at all times relevant hereto, had worked for at least 1,250 hours during the

twelve months prior to his previously mentioned period of leave eligibility.

        68.    Defendant Target, Defendant Reed and Defendant Johnson wrongfully discharged

Plaintiff in retaliation for Plaintiff taking FMLA leave.

        69.    Defendant Target, Defendant Reed and Defendant Johnson unlawfully failed to

reinstate Plaintiff to his former position or a comparable one in violation of the FMLA.

        70.    Because of the unlawful actions undertaken by Defendants Target, Reed and

Johnson, jointly or severally, Plaintiff has been and continues to suffer economic losses and

pecuniary damage in the form of lost income and benefits past, present and future, and suffer

unprovided medical coverage for him and his family and incur unpaid medical bills.

        WHEREFORE, Plaintiff demands judgment against Defendants Target, Reed, and

Johnson, jointly or severally, for damages equal to wages, salary, employment benefits, or other

compensation denied or lost, plus liquidated damages, interest, and costs of suit.

                                                 11
        Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 15 of 38




                              COUNT II
    VIOLATION OF THE AMERICANS WITH DISABILITIES ACT – FAILURE TO
           ACCOMMODATE, DISCRIMINATION AND RETALIATION
                        (Against All Defendants)

        71.    Plaintiff repeats each and every allegation set forth above as if set forth fully herein

at length.

        72.    Defendant Target at all times relevant hereto, employs fifteen (15) or more

employees.

        73.    Upon information and belief, Defendant Reed at all times relevant hereto, employs

fifteen (15) or more employees.

        74.    The ADA requires that employers provide reasonable accommodations for the

disabled.

        75.    Plaintiff at all times relevant hereto, was possessed of the requisite skill, experience,

education, and other job-related requirements of his employment position with Defendant Target.

        76.    Plaintiff could perform the essential functions of her employment position while

working for Defendant Target.

        77.    Defendant Target, Defendant Reed and Defendant Johnson discriminated against

Plaintiff by failing at all relevant times to provide him with the reasonable accommodation

requested in violation of the ADA including, but not limited to, additional leave time.

        78.    It is the duty of an employer to engage a qualified employee in good faith in an

inter-active process to determine if a reasonable accommodation can be accorded a disabled

employee without resulting in undue prejudice to the employer.

        79.    Defendant Target and Defendant Johnson discriminated against Plaintiff by failing

to engage him in good faith in an interactive process to determine if continued leave was a




                                                  12
        Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 16 of 38




reasonable accommodation.       Instead, Defendant Target and Defendant Johnson unlawfully

terminated Plaintiff’s employment while he was out on leave.

       80.     The ADA prohibits employers from retaliating against an employee for requesting

an accommodation.

       81.     Defendants Target, Reed and Johnson pretextually terminated Plaintiff’s

employment as a result of Plaintiff’s request for an accommodation.

       82.     The ADA prohibits employers from discrimination against an employee on the

basis of the employee’s disability.

       83.     Defendants Target, Reed and Johnson pretextually terminated Plaintiff’s

employment as a result of Plaintiff’s disability.

       84.     As a direct and proximate cause of the Defendants’ unlawful acts and omissions as

previously mentioned, Plaintiff has been discharged from his position of employment with

Defendant Target.

       85.     Because of the unlawful actions undertaken by Defendants Target, Reed and

Johnson, jointly or severally, Plaintiff has been and continues to suffer economic losses and

pecuniary damage in the form of lost income and benefits past, present and future, and suffer

unprovided medical coverage for him and his family and incur unpaid medical bills.

       WHEREFORE, Plaintiff demands judgment against Defendants Target, Reed, and

Johnson, jointly or severally, for damages equal to wages, salary, employment benefits, or other

compensation denied or lost, plus liquidated damages, interest, and costs of suit.




                                                    13
        Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 17 of 38




                                   COUNT III
                       PENNSYLVANIA HUMAN RELATIONS ACT
                        DISCRIMINATION DUE TO DISABILITY

        86.    Plaintiff repeats each and every allegation set forth above as if set forth fully herein

at length.

        87.    The acts, failures to act, and conduct of Defendant set forth above constitute

unlawful discrimination on the basis Disability in violation of Plaintiff’s rights under the

Pennsylvania Human Relations Act, 43 P.S. §§ 951-963.

        88.    Said violations were intentional and willful.

        WHEREFORE, Plaintiff, respectfully demands judgment in his favor and against

Defendants, and seeks all appropriate remedies under the Pennsylvania Human Relations Act, 43

P.S. §§ 951-963 including compensatory and punitive damages, declaratory and injunctive relief,

interest, costs (including expert witness fees), liquidated damages, negative tax consequence

damages, attorney’s fees and such other relief as the Court shall deem appropriate.

                                   COUNT IV
                       PENNSYLVANIA HUMAN RELATIONS ACT
                                 RETALIATION

        89.    Plaintiff repeats each and every allegation set forth above as if set forth fully herein

at length.

        90.    The acts, failures to act, and conduct of Defendants set forth above constitute

retaliation against Plaintiff for exercising his rights under the Pennsylvania Human Relations Act,

43 P.S. §§ 951-963.

        91.    Defendants retaliated against Plaintiff for engaging in protected activities.

        92.    Defendants, by and through their employees, retaliated against Plaintiff for having

exercised is rights under federal and state law. Said violations were intentional and willful.



                                                 14
        Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 18 of 38




       WHEREFORE, Plaintiff respectfully demands judgment in his favor and against

Defendant and seeks all appropriate remedies under the Pennsylvania Human Relations Act, 43

P.S. §§ 951-963 including compensatory and punitive damages, declaratory and injunctive relief,

interest, costs (including expert witness fees), liquidated damages, negative tax consequence

damages, attorney’s fees and such other relief as the Court shall deem appropriate.


                                  DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Kevin Langner,

hereby demands a jury trial with respect to all issues triable of right by jury.



Dated: January 27, 2021                        McOMBER McOMBER & LUBER, P.C.
                                       BY:     /s/ Matthew A. Luber, Esq.
                                               Matthew A. Luber, Esq.
                                               39 E. Main Street
                                               Marlton, NJ 08012
                                               mal@njlegal.com
                                               Attorney for Plaintiff, Kevin Langner




                                                  15
Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 19 of 38
       Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 20 of 38




Kelly E. Adler, Esq.
 kea@njlegal.com
Matthew A. Luber, Esq.
 mal@njlegal.com
R. Armen McOmber, Esq.
 ram@njlegal.com
Peter D. Valenzano, Esq.
 pdv@njlegal.com
McOMBER McOMBER & LUBER, P.C.
39 East Main Street
Marlton, NJ 08053
(856) 985-9800 Phone
(856) 263-2450 Fax
Attorneys for Charging Party, Kevin Langner

 KEVIN LANGNER,                                EQUAL EMPLOYMENT OPPORTUNITY
                                                        COMMISSION
                          Charging Party,
                                                          CHARGE NO.:
                    v.

 TARGET CORPORATION, REED
 GROUP, and MARQUITA JOHNSON,                 EEOC CHARGE OF DISCRIMINATION

                             Respondent.


       Charging Party Kevin Langner (“Charging Party”), by way of an EEOC Charge against

Respondents Target Corporation (“Respondent Target”), Reed Group (“Respondent Reed”), and

Respondent Marquita Johnson (“Respondent Johnson”) (collectively “Respondents”), alleges as

follows:

                                     INTRODUCTION

       1.     This case concerns an employer focusing on its bottom-line and turning its back on

an employee at the time the employee needed the encouragement, support, and employer-based

medical insurance the most. With a newborn child at home and his 3-year-old son having been

diagnosed with Leukemia, Charging Party took approved leave and short-term disability pursuant


                                              1
         Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 21 of 38




to Respondent Target’s internal policy as an accommodation for a disability. Inexplicably, while

the Charging Party was out on the approved leave and while his son was in the hospital receiving

critical live-saving treatment to fight a deadly cancer, Respondents suddenly and pretextually

terminated Charging Party’s employment. Even worse, without an investigation or even discussing

the matter with Charging Party, Respondents purported to terminate Charging Party because did

not give one of his subordinates a last “warning” during a disciplinary matter that occurred months

prior.

         2.    In reality, Respondents discriminated and retaliated against Charging Party because

of his disability; they retaliated against him for taking federally protected leave and for requesting

a reasonable workplace accommodation; they failed to participate in the interactive process at all,

let alone in good faith; they interfered with his federally protected, and company approved leave;

and they summarily terminated his employment under false pretense, all of which is in violation

of the Family and Medical Leave Act, 29 U.S.C. 2601, (“FMLA”), Americans with Disabilities

Act, 42 U.S.C. § 12101, et seq (“ADA”), and the Pennsylvania Human Relations Act, 43 P.S. §§

951-963 (“PHRA”). Respondents conduct not only is shameful, it is against the law. Claimant

accordingly brings this Charge.

                                             PARTIES

         3.    Charging Party is an individual residing at 1305 Oak Circle, Lansdale,

Pennsylvania, 19446. At all relevant times, Charging Party was employed by Respondent Target

as an Executive Team Lead at the Target store located at 11000 Roosevelt Blvd, Philadelphia,

Pennsylvania 19116.

         4.    Respondent Target is headquartered in Minneapolis, Minnesota. At all times

relevant hereto, Charging Party worked at Respondent Target’s location at 11000 Roosevelt Blvd,



                                                  2
        Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 22 of 38




Philadelphia, Pennsylvania 19116. At all times relevant here to, Respondent Target is an

“employer” as defined by the FMLA and ADA.

       5.      Respondent Reed is headquartered in Westminster, Colorado. At all times relevant

hereto, Respondent Reed group administered and supported Respondent Target’s leaves of

absence policies.

       6.      At all times relevant hereto, Respondent Johnson is an individual employed by

Respondent Target as a Human Resources Business Partner. This claim is brought against

Respondent Johnson in her individual capacity and/or as an agent or servant of Respondent Target.

                            FACTS COMMON TO ALL CLAIMS

       7.      Charging Party repeats each and every allegation set forth above as if set forth fully

herein at length.

       8.      Respondent Target is a general merchandise retailer with stores in all fifty (50) U.S.

states and the District of Columbia.

       9.      Respondent Target employees over 350,000 team members.

       10.     Respondent Target has 1,871 stores in the United States.

       11.     Respondent Target boasts that, “Our team members are the heart of Target’s

business, so we invest in opportunities to grow in their careers, take care of themselves and their

families, and make a difference for our guests and their communities.”

       12.     Despite this claim to help its team members “take care of themselves and their

families,” Respondent Target pretextually terminated Charging Party’s employment while

Charging Party was out on leave for his own medical condition related to the anxiety and mental

health issues that had arisen after his oldest child had been diagnosed with Leukemia.




                                                 3
        Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 23 of 38




       13.     In fact, Charging Party’s son had just spent seven (7) days in the hospital as a result

of the Leukemia when Charging Party was advised that his employment had been terminated.



                     Charging Party’s Employment with Target--Generally

       14.     Charging Party had been employed with Respondent Target for approximately

eleven years prior to his termination.

       15.     Charging Party had been employed at the Target located at 11000 Roosevelt Blvd,

Philadelphia, Pennsylvania 19116, since approximately November 2018.

       16.     At the time of Charging Party’s termination, he was employed as an Executive

Team Lead with a salary of approximately $75,000 per year.

       17.     Charging Party obtained his medical benefits, for himself and his family, from

Respondent Target.

       18.     Charging Party was an excellent employee with positive reviews and no

disciplinary history.

       19.     In July 2019, Charging Party’s wife gave birth to their second child. Charging

Party took four weeks of paid leave per Respondent Target’s policy and took FMLA leave,

although he did not take all of the twelve (12) weeks allotted to him pursuant to the FMLA.

       20.     Later that summer, in August 2019, Charging Party’s oldest son was diagnosed

with Leukemia. As a result, Charging Party’s son began intensive treatment, including (1) surgery

under general anesthesia for insertion of a central line, (2) bone marrow aspirations and lumbar

punctures under general anesthesia and sedation, (3) oral, subcutaneous, intravenous, and

intrathecal chemotherapy, (4) steroids, (5) antibiotics, (6) physical therapy, and (7) platelet and




                                                 4
        Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 24 of 38




blood transfusions. Charging Party’s son has outpatient treatment one (1) to two (2) times per

week, has had fourteen (14) days of inpatient care and two (2) emergency department visits.

       21.     In early November 2019, Charging Party was tasked with disciplining a

subordinate because the subordinate used inappropriate language around customers. Pursuant to

Respondent Target policy, Charging Party gave the subordinate a final warning.

       22.     Charging Party met with the subordinate in Charging Party’s office to discuss the

discipline and the final warning. As a result of receiving the final warning, the subordinate became

angry and yelled, once again using inappropriate language.

       23.     Charging Party documented the meeting in Respondent’s Target internal system,

known as Workday.

       24.     As a result of the subordinate’s reaction to the meeting, the discipline and the final

warning, Charging Party also advised his manager, Nora Kelly (“Ms. Kelly”), about what

transpired during Charging Party’s meeting with the subordinate. Ms. Kelly requested that

Charging Party write up a description of the subordinate’s reaction. As such, Charging Party

drafted an email describing what happened during the meeting with the subordinate and emailed

it to Ms. Kelly and Eve Brightcliffe, a human resources representative for Respondent Target.

       25.     Shortly thereafter, the subordinate was terminated for once again using

inappropriate language in front of customers.        The subordinate was terminated by another

employee of Respondent Target.

       26.     Upon information and belief, the subordinate filed a Charge with Respondent

Target after his termination.

       27.     Upon information and belief, the subordinate alleged that he was never advised of

the final warning and never had a meeting with Charging Party.



                                                 5
          Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 25 of 38




          28.      Sometime in November 2019, after the subordinate’s termination, Ms. Kelly

approached Charging Party and asked Charging Party if he did in fact meet with the subordinate

and give him a final warning. Charging Party advised Ms. Kelly that he had in fact met with the

subordinate and reminded her that he had emailed her about the subordinate’s angry reaction to

the meeting.

          29.      Charging Party was not questioned any further regarding the meeting with the

subordinate and was not advised that there were any issues with the subordinate’s termination.

                Charging Party Requests Leave of Absence As An Accommodation For
                                   His Own Medical Condition

          30.      Subsequently, at the end of November 2019, Charging Party requested and was

given a leave of absence as an accommodation due to the anxiety and stress he suffered from as a

result of his son’s Leukemia and subsequent treatment.

          31.      The request for leave was granted.

          32.      His child’s sickness and treatment caused him great anxiety and mental health

issues.

          33.      Charging Party’s leave commenced on November 25, 2019. He was initially

approved for leave through February 28, 2020. Charging Party took the remainder of his FMLA

leave that was not used for the birth of his child. After the FMLA leave expired in or around

December 28, 2019, Charging Party took some of the 150 days of short-term disability offered by

Respondent Target. In fact, had Charging Party taken all of the leave and time off through

February 28, 2020, he would still have had approximately seventy-six (76) days of short-term

disability leave remaining.




                                                   6
        Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 26 of 38




       34.     Throughout the time Charging Party was out on leave, he was in communication

with representatives from Respondent Reed and the Target Leave and Disability Team regarding

his leave.



                          Charging Party Finds Out He Was Terminated

       35.     Despite having been out of work on a leave of absence since November 25, 2019,

Charging Party was not contacted by anyone from Respondent Target until the week of February

3, 2020. During that week, Charging Party received three (3) phone calls from Defendant Johnson.

She left two (2) voicemails simply asking Charging Party to call her back. There was no other

information provided in the voicemails or any indication as to why Defendant Johnson was calling

Charging Party. Nothing in the voicemails led Charging Party to believe that there were any issues

with his employment, that he was under any type of investigation or that he was going to be

terminated.

       36.     However, due to the serious medical issues with his son, Charging Party did not

immediately return the phone calls. In fact, Charging Party’s son was subsequently admitted to

the hospital on February 10, 2020 and was in the hospital until February 16, 2020. During that

time, Charging Party’s son was admitted to the hospital for fevers and possible infection. His

blood count (CBC) was low, specifically his white blood cells (WBC) and absolute neutrophil

count (ANC). During his time inpatient, he received several platelet and blood transfusions and

was put on antibiotics.

       37.     This was an extremely stressful, anxiety-inducing, depressing and emotionally

exhausting time for Charging Party and his family.




                                                7
         Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 27 of 38




         38.   On or about February 15th or 16th, 2020, Charging Party logged into his leave

account. The account contained a notification that Charging Party had until April 21, 2020 to

apply for COBRA benefits. Moreover, Charging Party noted that his return date had been changed

from February 28, 2020 to February 9, 2020 and he was listed as having been terminated from

employment with Respondent Target on February 11, 2020.

         39.   Obviously, Charging Party was very concerned and extremely upset because his

family’s medical benefits were through Respondent Target. Given the fact that his son has

Leukemia and had just spent six (6) days in the hospital, Charging Party immediately tried to figure

out what had occurred and why his account indicated that he had been terminated.

         40.   On or about February 16, 2020, after having viewed the new information on his

leave site, and after Charging Party’s son was released from the hospital, Charging Party returned

Defendant Johnson’s calls. However, she did not answer and Charging Party left her a message

asking for a call back.

         41.   Charging Party then reached out to Respondent Reed. However, Respondent Reed

did not have much information regarding the change in his employment status to terminated or the

change to his return to work date.

         42.   On February 17, 2020, Respondent Johnson returned Charging Party’s call. She

told Charging Party that she had called “like five (5) times” and sent several letters prior to

February 11, 2020, Charging Party’s termination date. In fact, as explained above, Defendant

Johnson only called three (3) times, during a very difficult time in Charging Party’s life, and

provided no information regarding what the calls were about in the voicemails. Defendant

Johnson’s assertions were not only false, they were completely unreasonable and not made in good

faith.



                                                 8
         Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 28 of 38




         43.   Moreover, the only letter received by Charging Party from Respondent Johnson

was dated February 11, 2020, so Charging Party did not receive it until AFTER the effective date

of his termination. See Exhibit A.

         44.   During the February 17, 2020 telephone conversation with Respondent Johnson,

she advised Charging Party that his employment had been terminated because their investigation

into the termination of the subordinate revealed that Charging Party never met with the subordinate

or told the subordinate about the final warning. This assertion, too, was completely false.

         45.   Respondent Johnson explained to Charging Party that she based her decision on a

review of surveillance videos. However, Respondent Johnson never confirmed with Charging

Party the date of his meeting with the subordinate about the final warning. Additionally, upon

information and belief, there are no surveillance cameras in the office where the meeting took

place.

         46.   Charging Party’s termination occurred just weeks after his FMLA leave ended and

while he was still out on an approved leave as an ADA accommodation for his disability.

         47.   Charging Party’s termination was pretextual and in retaliation for taking FMLA

leave and requesting an ADA accommodation.

         48.   Charging Party was never interviewed by Respondent Johnson or any other human

resources representative. Even though Respondent Johnson alleges she reviewed surveillance

videos and that the videos failed to show Charging Party meeting with the subordinate, she failed

to ask Charging Party when the meeting with the subordinate occurred. Therefore, it is unclear

what surveillance videos Respondent Johnson referred to and whether she was even looking at the

correct date and time.




                                                9
        Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 29 of 38




       49.     Upon information and belief, Respondent Johnson has previously harassed

employees who have been out on approved leave.

 Charging Party Contacts Respondent Target’s Human Resources Operating Center And
                   Requests An Investigation Into His Termination

       50.     After speaking with Respondent Johnson, on February 17, 2020, Charging Party

contacted Respondent Target’s employee hotline to request an investigation into his discriminatory

and retaliatory investigation.

       51.     Charging Party was advised that an investigation would be conducted and he would

be contacted in approximately one week with the results. Charging Party did receive a call from

a case manager requesting more information. However, Charging Party was never formally

interviewed regarding his Charge.

       52.     On March 10, 2020, Charging Party was advised that his termination was upheld.

       53.     As a result of Defendants’ discriminatory and retaliatory actions, Charging Party

has lost his income, which is needed to care for his family. Charging Party has also lost his medical

benefits, which are necessary for the care of his family, most importantly, for the treatment and

care of his oldest son’s cancer.

       54.     As a result of Defendants’ discriminatory and retaliatory actions, Charging Party

has suffered severe emotional distress, including, but not limited to, stress, anxiety, mental anguish

and dysfunction and sleeplessness. Additionally, Plaintiff has suffered physical issues, including

stomach issues, reflux and back problems.




                                                 10
        Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 30 of 38




                                        COUNT I
                    VIOLATION OF THE FAMILY MEDICAL LEAVE ACT -
                          INTERFERENCE AND RETALIATION
                                 (As to all Respondents)

       55.     Charging Party repeats each and every allegation set forth above as if set forth fully

herein at length.

       56.     The FMLA provides certain employees with up to 12 weeks of unpaid, job-

protected leave per year.

       57.     Respondent Target at all times relevant hereto, employs fifty (50) or more

employees.

       58.     Upon information and belief, Respondent Reed at all times relevant hereto, employs

fifty (50) or more employees.

       59.     Charging Party at all times relevant hereto, had worked for at least 1,250 hours

during the twelve months prior to his previously mentioned period of leave eligibility.

       60.     Respondent Target, Respondent Reed and Respondent Johnson wrongfully

discharged Charging Party in retaliation for Charging Party taking FMLA leave.

       61.     Respondent Target, Respondent Reed and Respondent Johnson unlawfully failed

to reinstate Charging Party to his former position or a comparable one in violation of the FMLA.

       62.     Because of the unlawful actions undertaken by Defendants Target, Reed and

Johnson, jointly or severally, Charging Party has been and continues to suffer economic losses and

pecuniary damage in the form of lost income and benefits past, present and future, and suffer

unprovided medical coverage for him and his family and incur unpaid medical bills.

       WHEREFORE, Charging Party demands judgment against Respondents Target, Reed,

and Johnson, jointly or severally, for damages equal to wages, salary, employment benefits, or

other compensation denied or lost, plus liquidated damages, interest, and costs of suit.

                                                11
        Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 31 of 38




                              COUNT II
    VIOLATION OF THE AMERICANS WITH DISABILITIES ACT – FAILURE TO
           ACCOMMODATE, DISCRIMINATION AND RETALIATION
                        (Against All Defendants)

        63.    Charging Party repeats each and every allegation set forth above as if set forth fully

herein at length.

        64.    Respondent Target at all times relevant hereto, employs fifteen (15) or more

employees.

        65.    Upon information and belief, Respondent Reed at all times relevant hereto, employs

fifteen (15) or more employees.

        66.    The ADA requires that employers provide reasonable accommodations for the

disabled.

        67.    Charging Party at all times relevant hereto, was possessed of the requisite skill,

experience, education, and other job-related requirements of his employment position with

Respondent Target.

        68.    Charging Party could perform the essential functions of her employment position

while working for Respondent Target.

        69.    Respondent Target, Respondent Reed and Respondent Johnson discriminated

against Charging Party by failing at all relevant times to provide him with the reasonable

accommodation requested in violation of the ADA including, but not limited to, additional leave

time.

        70.    It is the duty of an employer to engage a qualified employee in good faith in an

inter-active process to determine if a reasonable accommodation can be accorded a disabled

employee without resulting in undue prejudice to the employer.




                                                12
        Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 32 of 38




       71.     Respondent Target and Respondent Johnson discriminated against Charging Party

by failing to engage him in good faith in an interactive process to determine if continued leave was

a reasonable accommodation. Instead, Respondent Target and Respondent Johnson unlawfully

terminated Charging Party’s employment while he was out on leave.

       72.     The ADA prohibits employers from retaliating against an employee for requesting

an accommodation.

       73.     Respondents Target, Reed and Johnson pretextually terminated Charging Party’s

employment as a result of Charging Party’s request for an accommodation.

       74.     The ADA prohibits employers from discrimination against an employee on the

basis of the employee’s disability.

       75.     Respondents Target, Reed and Johnson pretextually terminated Charging Party’s

employment as a result of Charging Party’s disability.

       76.     As a direct and proximate cause of the Respondents’ unlawful acts and omissions

as previously mentioned, Charging Party has been discharged from his position of employment

with Respondent Target.

       77.     Because of the unlawful actions undertaken by Defendants Target, Reed and

Johnson, jointly or severally, Charging Party has been and continues to suffer economic losses and

pecuniary damage in the form of lost income and benefits past, present and future, and suffer

unprovided medical coverage for him and his family and incur unpaid medical bills.




                                                13
Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 33 of 38
Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 34 of 38
        Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 35 of 38

                     U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                   Philadelphia District Office
                                                                                            801 Market Street
                                                                                        Penthouse, Suite 1300
                                                                                Philadelphia, PA 19107-3127
                                                                                               (215) 440-2600
                                                                                         TTY (215) 440-2610
                                                                            FAX (215) 440-2632, 2848 & 2604

Our Reference:         Kevin Langer v. Target Corporation
                       EEOC Charge No. 530-2020-03450

Kevin Langer
1305 Oak Circle Lane
Lansdale, PA 19446

Dear Mr. Langer:

This is with reference to your correspondence and subsequent communication with this office in
which you alleged employment discrimination, in violation of American with Disabilities Act of
1990 (ADA) as amended, by the above-named Respondent.

Review of the available evidence does not establish a violation of the statute. This does not certify
that Respondent is in compliance with the statute. While we fully understand that the parties to a
charge often have very firm views that the available evidence supports their respective positions,
our final determinations must comport with our interpretations of the available evidence and the
laws we enforce. For this reason, we will issue you a Dismissal and Notice of Rights, which will
enable you to file suit in U.S. District Court within 90 days of your receipt of that Notice if you
wish to pursue this matter further.

We regret that we could not be of further service to you in this matter.

                                              Sincerely,

12/11/2020                                    //SIGNED//
Date                                          Kevin A. Coleman
                                              Federal Investigator

cc:    Kelly E. Adler, Esq.
       (For Charging Party)
                    Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 36 of 38
EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Kevin Langer                                                                   From:     Philadelphia District Office
       1305 Oak Circle Lane                                                                     801 Market Street
       Lansdale, PA 19446                                                                       Suite 1000
                                                                                                Philadelphia, PA 19107


                            On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                 EEOC Representative                                                    Telephone No.

                                                Legal Unit,
530-2020-03450                                  Legal Technician                                                       (267) 589-9700
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       X         The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission



                                                                                                                     December 11, 2020
Enclosures(s)                                                                                                                  (Date Mailed)
                                                                 Jamie R. Williamson,
                                                                   District Director
cc:        TARGET CORPORATION                                                        Kelly E. Adler, Esq. (For Charging Party)
           Rachel F. Satinsky, Esq. (For Respondent)                                 MCOMBER MCOMBER & LUBER, P.C.
           Littler Mendelson PC                                                      39 E. Main Street
           Three Parkway                                                             Marlton, NJ 08053
           1601 Cherry Street
           Philadelphia, PA 19102
                 Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 37 of 38
Enclosure with EEOC
Form 161 (11/16)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC
                               (This information relates to filing suit in Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)

                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS               --
                                       the Genetic Information Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Not ice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relie f. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS               --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/0 8 to 12/1/08, you should file suit
before 7/1/10 – not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --                     Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                             --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
               Case 2:21-cv-00355-GEKP Document 1 Filed 01/27/21 Page 38 of 38
NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and
appendix,        and         other       ADA          related     publications,    available       at
http://www.eeoc.gov/laws/types/disability_regulations.cfm.

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

     The limitations from the impairment no longer have to be severe or significant for the impairment to
     be considered substantially limiting.
     In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
     learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
     1630.2(i)), “major life activities” now include the operation of major bodily functions, such as:
     functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
     genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
     hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
     within a body system.
     Only one major life activity need be substantially limited.
     With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating
     measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
     considered in determining if the impairment substantially limits a major life activity.
     An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
     cancer) is a disability if it would be substantially limiting when active.
     An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
     months.

“Regarded as” coverage:
    An individual can meet the definition of disability if an employment action was taken because of an
    actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
    termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
    condition, or privilege of employment).
    “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
    limiting, or that the employer perceives the impairment to be substantially limiting.
    The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
    BOTH transitory (lasting or expected to last six months or less) AND minor.
    A person is not able to bring a failure to accommodate claim if the individual is covered only under the
    “regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability_regulations.cfm.
